 Case 6:13-cv-00005-LGW-CLR Document 27 Filed 04/21/20 Page 1 of 1




             In the United States District Court
             for the Southern District of Georgia
                     Statesboro Division                                          FILED
                                                                           Scott L. Poff, Clerk
                                                                        United States District Court

                                                                   By CAsbell at 10:05 am, Apr 21, 2020
UNITED STATES OF AMERICA,            )
                                     )
       v.                            )            CR 610-029
                                     )            CV 613-005
WAYNE EVANS,                         )
                                     )
       Defendant.                    )

                                     ORDER

       Before   the    Court   is   Defendant     Wayne   Evans’      Motion                   for

Extension of Time to File a 28 U.S.C. § 2255 Motion.                          Dkt. No.

169.    The Court does not have jurisdiction to consider Evans’

request.     Because Evans has yet to file an actual § 2255 motion,

there is no actual case or controversy to be heard.                  Swichkow v.

United States, 565 F. App'x 840, 844 (11th Cir. 2014) (upholding

district     court’s    conclusion    that   it    lacked   jurisdiction                          to

consider defendant’s motion for extension to the § 2255 limitations

period absent a formal request for habeas relief).                 Furthermore,

the Court lacks jurisdiction to decide Evans’ motion, for the claim

is subject to the successiveness limitations contained in 28 U.S.C.

§ 2255(h).      Accordingly, Evans’ motion is DISMISSED.

       SO ORDERED this 21st day of April, 2020.



                                     _________________________________
                                     HON. LISA GODBEY WOOD, JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
